In a medical malpractice action, defendants St. Vincent’s Hospital and Medical Center of New York and Velimir S. Svesko appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Nassau County, entered May 4, 1971, as is against them and in favor of plaintiffs, upon a jury verdict of $50,000 for the personal injuries of plaintiff Veronica Cunniff and $7,500 for loss of services and medical expenses of plaintiff John Cunniff. Judgment reversed insofar as it is against defendant Svesko, on the law and the facts, with costs, and complaint as against said defendant dismissed. Judgment reversed insofar as it is against defendant *956St. Vincent’s Hospital and Medical Center of New York, on the .law, and, as against said defendant, action severed and new trial granted on the issue of damages only, with costs to abifieThe event, unless, within 30 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of plaintiff Veronica Cunniff to $30,000 and in favor of plaintiff John Cunniff to $3,500 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as it is against said defendant, without costs. Plaintiffs failed to establish their causes as against defendant Svesko. If we were not dismissing the complaint as against him, we would grant a new trial on the ground that the verdict was contrary to the weight of the evidence. As to the amounts of the verdict, in our opinion they were excessive to the extent indicated herein. Shapiro, Acting P. J., Gulotta, Christ and Brennan, JJ., concur.